Case 1:19-cv-00146-GNS-HBB Document 34 Filed 08/06/20 Page 1 of 3 PageID #: 136




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                 BOWLING GREEN DIVISION

    STEPHEN MAYES,                         )
                                           )
            Plaintiff,                     )
                                           )       CIVIL ACTION NO: 1:19-cv-146-GNS
    vs.                                    )
                                           )       JUDGE GREG N. STIVERS
    SIG SAUER, INC.,                       )
                                           )
            Defendant.                     )

      MOTION TO INTERVENE ON BEHALF OF ANTHEM HEALTH PLANS OF
       KENTUCKY, INC. D/B/A ANTHEM BLUE CROSS AND BLUE SHIELD

            Anthem Health Plans of Kentucky, Inc. d/b/a/ Anthem Blue Cross and Blue

    Shield (“Anthem”), in accordance with CR 24, moves this Honorable Court for entry of

    an Order permitting its intervention and the filing of its Intervening Complaint.

            In support of this Motion, Anthem, as an Intervening Plaintiff, states that at all

    times relevant herein, Plaintiff Stephen Mayes (“Plaintiff”) was a covered member under

    a health plan insured by Anthem (“Plan”); that the Plan has paid benefits in the amount of

    at least $32,969.17 on behalf of Plaintiff for injuries believed to be related to the incident,

    which occurred on or about October 30, 2018, which is the subject of the Complaint; and

    that the Plan has a right of subrogation and reimbursement to the extent of benefits paid

    on behalf of Plaintiff.

            WHEREFORE, Anthem, as an Intervening Plaintiff, prays for the entry of an

    Order permitting its intervention and the filing of its Intervening Complaint, which, along

    with a proposed Order granting this Motion, has been contemporaneously filed herewith.
Case 1:19-cv-00146-GNS-HBB Document 34 Filed 08/06/20 Page 2 of 3 PageID #: 137




                                       Respectfully submitted,


                                       /s/ Austin J. Flaugh
                                       Austin J. Flaugh (KBA 98053)
                                       LANDRUM & SHOUSE, LLP
                                       106 W Vine Street, Suite 800
                                       Lexington, KY 40507
                                       Telephone: (888) 322-2505
                                       Facsimile: (859) 554-4038
                                       aflaugh@landrumshouse.com

                                       Counsel for Intervening Plaintiff, Anthem
                                       Health Plans of Kentucky, Inc. d/b/a Anthem
                                       Blue Cross and Blue Shield




                                       2
Case 1:19-cv-00146-GNS-HBB Document 34 Filed 08/06/20 Page 3 of 3 PageID #: 138




                                CERTIFICATE OF SERVICE

            This is to certify that a true and correct copy of the foregoing document was
    served in accordance with CR 5, via electronic filing, U.S. Mail, first class postage pre-
    paid, e-mail, and/or facsimile to the following on this the 6TH day of August, 2020:

    Mike Breen, Esq.
    MIKE BREEN, ATTORNEY AT LAW, P.S.C.
    870 Fairview Ave, Suite 5
    P.O. Box 3310
    Bowling Green, KY 42102-3310
    mike@mikebreen.com
    Counsel for Plaintiff

    Jeffrey S. Bagnell, Esq.
    55 Greens Farms Road, Suite 200-60
    Westport, CT 06880
    jbagnell@bagnell-law.com
    Counsel for Plaintiff

    Brian Keith Gibson, Esq.
    Robert L. Joyce, Esq.
    Robert J. Kelly, Esq.
    LITTLETON, PARK, JOYCE, UGHETTA & KELLY, LLP
    4 Manhattanville Road, Suite 202
    Purchase, NY 10577
    Keith.gibson@littletonpark.com
    Robert.joyce@littletonpark.com
    Robert.kelly@littletonpark.com
    Counsel for Defendant, SIG Sauer, Inc.


                                                        /s/ Austin J. Flaugh
                                                        Austin J. Flaugh




                                                3
